                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:18-CV-108-D


GUY FERRANTE, and              )
DEBORAH FERRANTE,              )
                               )
                   Plaintiffs, )
                               )
             v.                )                              ORDER
                               )
WESTIN ST. JOHN HOTEL CO.,     )
et al.,                        )
                               )
                   Defendants. )


        On January 29, 2020, the court granted defendants' motions for ~nmmazy judgment, denied

plaintiffs' cross-motion for summary judgment, and entered judgment [D.E. 90, 91]. On February

28, 2020, plaintiffs filed a notice of appeal [D.E. 92]. On March 3, 2020, plaintiffs moved for a new

trial [D.E. 94]. On March 20, 2020, defendants responded in opposition [D.E. 96].

       Thiscourtretainsjurisdictiontodenyplaintiffs' motion. See,e.g.• Fed. R. Civ. P. 62.l(a)(2);

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam); Stevenson v. Shoup,

390 F. App'x 286,287 (4th Cir. 2010) (per curiam) (unpublished); In re Grand Juzy Proceedings

Under Seal, 947 F.2d 1188, 1190-91 (4th Cir. 1991); Pitrolo v. Gey. of Buncombe, No. 1:06cvl99,

2013 WL 588753, at *6 (W.D.N.C. Feb. 13, 2013) (unpublished). As explained in defendants'

memorandum in opposition, plaintiffs are not entitled to relief under Federal Rules of Civil

Procedure 52, 56, 59, or 60. See [D.E. 96]. Moreover, plaintiffs' motion is untimely under Rule

52(b) and 59(e). "A motion to alter or amend a judgment must be filed no later than 28 days after

the entry of the judgment." Fed. R. Civ. P. 59(e); see Fed. R. Civ. P. 52(b) (containing same 28-day

deadline); Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en bane). The court entered


           Case 4:18-cv-00108-D Document 97 Filed 04/15/20 Page 1 of 2
judgment on January 29, 2020 [D.E. 91]. Thus, February 26, 2020, was plaintiff's deadline to file

a motion under Rule 52(b) or 59(e). See, e.g.. Fed. R. Civ. P. 6(a) (explaining computation of time);

Bolden v. McCabe, Weisberg & Conway, LLC, No. DKC 13-1265, 2014 WL 994066, at •1 n.1 (D.

Md. Mar. 13, 2014) (unpublished). Plaintiffs did not file theirmotionforanewtrial until March 3,

2020, and the court cannot extend the time for filing a Rule 52(b) or 59(e) motion. See Fed. R. Civ.

P. 6(b)(2); Panhorst v. United States, 241 F.3d 367,370 (4th Cir. 2001). Accordingly, the motion

is untimely under Rule 52(b) and Rule 59(e).

       In sum, the court DENIES plaintiffs' motion for a new trial [D.E. 94].

       SO ORDERED. This L5" day of April 2020.



                                                         JSC.DEVERill
                                                         United States District Judge




                                                 2
           Case 4:18-cv-00108-D Document 97 Filed 04/15/20 Page 2 of 2
